Citation Nr: 1644421	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1956 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision by the Department of Veterans Appeals (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction of the case was subsequently transferred to the VA RO in Atlanta, Georgia.

This case was previously before the Board in June 2016, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.    

In his October 2011 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in April 2016 and again in October 2016.  The Veteran failed to report for his requested hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran asserts he should be afforded a higher initial rating for his service-connected hepatitis C.  The Veteran has asserted that his June 2009 VA examination was inadequate as the examiner failed to comment on the presence and severity of fatigue, malaise, anorexia, and weight loss.  In January 2011, the Veteran was afforded another VA examination.  At that time, the Veteran was noted to have anemia and arthralgia and the examiner indicated that they might be related to the Veteran's service-connected hepatitis C.  However, there was no indication as to the severity of either disability or a clear opinion linking those disabilities to his service-connected hepatitis C.    

Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected hepatitis C, to include whether his anemia and arthralgias are related to his service-connected hepatitis C.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard in this case.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)
	
1. Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected hepatitis C.    Any indicated studies should be performed.  The examiner must provide all information required for rating purposes, to specifically include whether the Veteran's hepatitis C causes him to suffer from fatigue, malaise, anorexia, weight loss, hepatomegaly, or incapacitating episodes.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's anemia and/or arthralgia was caused or chronically worsened by his service-connected hepatitis C.   

The rationale for all opinions expressed must be provided.  

3. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the issue on appeal, to include whether the Veteran is entitled to separate compensable ratings for anemia and/or arthralgias.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

